Title: From George Washington to James Anderson, 21 December 1797
From: Washington, George
To: Anderson, James



Mr Anderson
Mount Vernon 21st Decr 1797.

As the present year is about to close, it is my desire that all the accompts from the commencement of your Management, up to

the first of January, may be fully stated and laid before me on, or about that day.
In doing this, I shall expect to see, at one view, all the monies which you have received, and all that you have expended (on my a/c); together with the balances which may be due for articles sold & not paid for, or paid for in part only, comprehended. This will be a general a/c, embracing everything. Besides which, I shall require a seperate and particular a/c of the principal articles that have been disposed of (such as Fish, but of this I believe I am in possession already[)]—Whiskey—Hay—Meats of all kinds—Flour—Seeds—&ca—To whom sold—and at what prices, that I may know the amount of each, and what has been the product of my Farms aggregately, for the year ending the 31st of this month.
And as it will be more convenient, and more to be desired, I request that for the ensuing year, and every year thereafter, the accompts may, without fail, be rendered quarterly to prevent misconceptions, or to rectify more easily, mistakes, if any from inadvertency, should have been committed—viz.—on the first days of January, April, July and October. By so doing I shall be regularly, and frequently advertised how matters are going on, and can retrench, or proceed accordingly. This has been the practice in my Public Walk of life, and I mean (now I am fixed at home) to pursue it in my domestic transactions—the utility of it, having been abundantly demonstrated.
Having now had the experience of a year’s service of you, as a Manager of my concerns, I should not do justice to my own feelings were I not to declare (as far as my knowledge of facts, and my opportunities have enabled me to judge) that they have been conducted with integrity—zeal—and ability; and, of course have met my approbation. There are some things however which I conceive may be improved, and candour, mixed with motives of friendship, have induced me to mention them to you.
The most prominent of these are, that after measures have been suggested by you and approved by me there appears to have been a tardiness in carrying them into execution. Providing the materials, and erecting the building for the Distillery, is a striking, & will prove an expensive specimen of this; for hardly a day arrives that does not produce some evidence of the disadvantage arising therefrom or thereof of time, risk, and difficulty of getting the materials to the spot: and the man who does not estimate time as

money will forever miscalculate; for altho’ the latter is not paid for the former, it is nevertheless a sure item in the cost of any undertaking. And this leads me to notice some other matters in which there is a manifest loss of it; namely—shifting suddenly from one kind of work to another (this has been very apparent with respect to the Ditchers) and in ordering people to come from the Farms to the Mansion (sometimes with Carts) and keeping them waiting more than half a day before you come to dispatch them—sending Carts frequently to Alexa. with, or for, trifles, which always come home injuriously late for the teams; when if a Memm was kept of what was to go to, & to be brought from thence, and to send when there was a full load only (except in cases of necessity) one trip might do in place of two or three; Again, it is not uncommon, when one thing is to be carried to, & another thing brought from the same Farm, to make two trips to acomplish it, when one would answer.
These matters seem to arise from a want of arrangement. Circumstances it is true, may, occasionally, produce such effects; and sometimes call labourers from settled, to occasional employment, before the former is accomplished; but this ought never to happen if it can be avoided; for besides the loss of time occasioned thereby, more work will be done in the sametime when people are kept steadily at it, than when they are taken from, & return to it again; for although the work itself is not new to them, yet new arrangements must be made, & time is required to get them fairly settled to it. It follows, if these observations are just, and they are clearly so to my mind, that the whole business of Farms—of Ditching—and so of any other employment that is intended to be permanent, ought to be systematical directed—not from day to day—or week to week—but for as long a time as can well be foreseen and the persons who are immediately to have the conducting thereof to be informed accordingly: and unless imperious necessity—or weather, the last of which ought always to be provided for (as there is work to suit all kinds of it) the system should be adhered to.
If a person only sees, or directs from day to day what is to be done, business can never go on methodically or well, for in case of sickness, or the absence of the Director, delays must follow. System in all things is the soul of business. To deliberate maturely, & execute promptly is the way to conduct it to advantage. With me, it

has always been a maxim, rather to let my designs appear from my works, than by my expressions. To talk long beforehand, of things to be done, is unpleasant, if those things can as well be done at one time or another; but I do not mean by this to discourage you from proposing any plans to me which you may conceive to be beneficial, after having weighed them well in your own mind; on the contrary, I request you to do it with the utmost freedom, for the more ⟨illegible,⟩ and distant things are seen, the more likely they are to be turned to advantage.
I have been thus particular because one scene is closing, & another opening—because I shall be able to go but little out of the house this winter having appropriated it to the assorting, and arranging my voluminous papers; a task of no small magnitude; and because I am more and more convinced the oftener I think of the plan of placing Union & Dogue Run Farms under one head, of the indispensable necessity of great exertion on your part, as well as on that of the immediate Overlooker’s, to prevent the work cattle and stock of every kind from suffering on the latter & the grain & other things from embezzlement. To do which, and to keep the work progressing to advantage, the plainest, the most precise, & simple system ought to be adopted & adhered to. I shall confess that my mind never, implicitly yielded to this plan, & unless these suggestions are attended to, I shall be seriously afraid that the endeavor to save an Overseers Wages & allowance; will be effected by a serious loss in other respects; for experience has fully shewn I think, that with the vigilance of an Overseer at each place, idleness & roguery are still practised. What have I to expect then, when the latitude is increased, and the opportunities to accomplish these, are extended? More than ordinary attention too, to the Tools & Impliments of the Farms, will be required; not only at Dogue run but at the others also; for it is inconceivable that Isaac always and Joe frequently should be employed in making & repairing Ploughs & Carts; abuse, more than the use of these things, must be the cause of it, and requires to be looked into with an investigating Eye. I shall only add that I wish you well, & success in all your measures, being your friend &ca

Go: Washington

